PER- CURIAM.
Zaffarese was convicted of possession of cannabis in an amount exceeding 20 grams under section 893.13(l)(e), Florida Statutes (1983). He was sentenced to five years in prison and ordered to pay a $5,000 fine pursuant to section 775.0835, Florida Statutes (1983). We find the various points on appeal to be without merit and therefore affirm the conviction and sentence of incarceration.
However, we strike the fine imposed under section 775.0835, as that statute applies only when a person is convicted of a crime resulting in death or injury to another person. See Moore v. State, 422 So.2d 1069 (Fla. 2d DCA 1982). Recognizing that the trial court would have authority under section 775.083(l)(c) to impose a $5,000 fine against Zaffarese, who was convicted of a third degree felony, we remand this case to the trial court for resentencing in a manner consistent with this opinion.
AFFIRMED IN PART; REVERSED IN PART.
HURLEY and WALDEN, JJ., and NORRIS, WILLIAM A., Jr., Associate Judge, concur.